          Case 1:20-cr-00678-VSB Document 8 Filed 08/23/21 Page 1 of 1




                                                      August 16, 2021

By ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Sergio Perez Ponce, 21 Cr. 678 (VSB)

Dear Judge Broderick:

       I write on consent (Assistant U.S. Attorney Brandon Harper) to respectfully request that
the Court adjourn the status conference in this case, currently scheduled for August 24, 2021, at
9:00 a.m., for a period of around 30 days. The reason for the request is that – having shifted
around my schedule to accommodate a trial – I will be out of the office for several weeks.

       If the Court grants the request, I further ask that the Court exclude time under the Speedy
Trial Act until the next conference date.

       Thank you for your consideration of this request.

                                                      Respectfully submitted,


                                                      /s/
                                                      Martin Cohen
                                                      Assistant Federal Defender
                                                      (212) 417-8737
cc:    Brandon Harper, Esq., by ECF



                                                                        8/23/2021
                                             The status conference scheduled for August 24, 2021 is hereby adjourned
                                             September 28, 2021 at 9:00 a.m. The adjournment is necessary to permit
                                             counsel sufficient time to review discovery, prepare for trial, and continue
                                             engaging in pretrial disposition discussions of this matter. The Court finds that
                                             the ends of justice served by granting a continuance outweigh the best interests
                                             of the public and the defendant in a speedy trial. Accordingly, it is further
                                             ordered that the time between August 24, 2021 and September 28, 2021 is
                                             hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the
                                             interest of justice.
